                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________
                                     :
ANA LUZ SANCHEZ,                     : CIVIL ACTION
                        Plaintiff,   :
      v.                             : NO. 18-5018
                                     :
ANDREW M. SAUL, COMMISSIONER :
OF SOCIAL SECURITY,                  :
                        Defendant.   :
____________________________________:


                                            ORDER

              AND NOW, this       28th     day of January, 2020, upon consideration of Plaintiff’s

Brief and Statement of Issues in Support of Request for Judicial Review (Dkt. No. 13),

Defendant’s Response to Request for Review of Plaintiff (Dkt. No. 14), and Plaintiff’s Reply

Brief in Support of Request for Judicial Review (Dkt. No. 17), and for the reasons expressed in

the foregoing Memorandum, IT IS ORDERED that:

              1.      The relief sought by Plaintiff is GRANTED in part as described below;

              2.      The case is REMANDED to the Commissioner pursuant to the fourth

sentence of 42 U.S.C. § 405(g), and in accordance with the foregoing Memorandum, will be

assigned to a new Constitutionally appointed ALJ for a new hearing and Decision; and

              3.      In all other respects, Plaintiff’s request for relief is DENIED.



                                                     BY THE COURT:



                                                     __/s/ Henry S. Perkin_____________
                                                     HENRY S. PERKIN
                                                     United States Magistrate Judge
                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

ANA LUZ SANCHEZ,                    :                CIVIL ACTION
                             Plaintiff,
                                    :
      v.                            :                NO. 18-5018
                                    :
ANDREW M. SAUL, COMMISSIONER :
OF SOCIAL SECURITY,                 :
                        Defendant.  :
____________________________________:

                                             ORDER

        AND NOW, this     28th      day of January, 2020, it appearing by separate Order of the

undersigned that this case is REMANDED to the Commissioner pursuant to the fourth sentence

of 42 U.S.C. § 405(g), and in accordance with the Memorandum Opinion dated January 28,

2020,

        IT IS ORDERED that JUDGMENT IS ENTERED IN FAVOR OF PLAINTIFF

REVERSING THE DECISION OF THE COMMISSIONER OF SOCIAL SECURITY for

the purposes of this remand only.

        IT IS FURTHER ORDERED that the Clerk of Court shall CLOSE this matter

statistically.



                                                             BY THE COURT:



                                                             __/s/ Henry S. Perkin________
                                                             HENRY S. PERKIN
                                                             United States Magistrate Judge
